DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 51-54, 56, and 57 were amended in the response filed on 12/3/2021.  Withdrawn claim 57 was amended to depend from claim 56, which appears to be free from the prior art.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 57, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/4/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01 and p. 5-7 of the OA dated 8/9/2021. 
Claims 37, 39, 46, and 48-57 are currently pending and under examination.
Response to Amendment
The Applicant's amendments and arguments, dated 12/3/2021 (see p. 8), with respect to the 35 USC 112(a) new matter rejection(s) of claim 56 (p. 3-5 of the OA dated 8/9/2021) have been fully considered and are found to be persuasive.  The Applicant deleted the proviso of issue from the claim.  Therefore the rejection is withdrawn.  
The Applicant's amendments and arguments, dated 12/3/2021 (see p. 8-10), with respect to the 35 USC 112(a) written description and 35 USC 112(b) indefiniteness rejection(s) of claims 51-55 (p. 7-11 of the OA dated 8/9/2021) have been fully considered and are found to be persuasive.  The Applicant deleted indefinite limitations from the claims.  Therefore the rejections are withdrawn.  
Allowable Subject Matter
Claims 37, 39, 46, and 48-57 are allowed for the reasons of record (see p. 5-6 of the OA dated 8/9/2021).  With further respect to claims 56 and 57, the closest prior art to the claimed compounds is that of Zhao (of record).  See p. 11-12 of the OA dated 3/17/2021 and p. 3 of the OA dated 8/9/2021.  Zhao does not teach or suggest modifying the disclosed compound to arrive at those instantly claimed wherein R5 is Br.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622